DETAILED ACTION
This action is in response to the reply received February 27, 2021. After consideration of applicant's amendments and/or remarks:
Applicant cancels claims 3, 10, and 17; adds new claims 19-23.
Examiner withdraws rejections under 35 USC § 103.
Claims 1-2, 4-9, 11-16, and 18-23 are allowed.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of the claims in this case, is the inclusion in all independent claims (1, 8, and 15) of the specific steps of: obtaining a target document from which a summary is to be obtained; dividing the target document into sentences and dividing each sentence into words; obtaining a classifier constructed based on a long short-term memory (LSTM) model, wherein the classifier comprises a word-level LSTM layer and a sentence-level LSTM layer, the word-level LSTM layer is configured to determine a vector of each sentence according to the words in each sentence, the sentence-level LSTM layer is configured to determine a vector of the target document according to the vector of each sentence, wherein the vector of the target document is a mean vector of splicing vectors of the sentences, and the splicing vectors comprise forward vectors and backward vectors of the sentences; determining, by using the classifier, a probability that each sentence is a summary sentence, including: determining a first similarity between each sentence and the target document according to the vector of the target document and the vector of each sentence; determining a second similarity between a title of the target document and the target document according to the vector of the target document and a vector of the title, wherein a vector of the title is a mean vector of splicing vectors of words in the title, and the splicing vectors of the words in the title comprise forward vectors and backward vectors of the words in the title; determining a third similarity between each sentence and the title according to the vector of the title and the vector of each sentence; determining, according to the first similarity, the second similarity, and the third similarity, the probability that each sentence is a summary sentence; and determining, in the sentences, a sentence with the probability satisfying a predetermined condition for a summary sentence, as a summary sentence of the target document, and forming the summary of the target document according to the summary sentence of the target document. These limitations in combination with the other elements recited are not found in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D MILLS whose telephone number is (571)270-3172.  The examiner can normally be reached on M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA PADMANABHAN can be reached on (571)272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANK D MILLS/Primary Examiner, Art Unit 2176                                                                                                                                                                                                        March 13, 2021